Title: General Orders, 1 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook thursday April 1st 1779.
Parole Huntingdon—C. Signs Henly. Ham.


At a General Court Martial whereof Colonel Hall was President March 1779. Ludwick Wolfe, Trumpeter in the Marechausie Corps was tried for, “Concerting a plot to desert to the enemy and carry with him two horses the property of Captn Von Heer.”

The court are of opinion he is guilty of attempting to desert to the enemy being a breach of the 4th Article of the 6th section of the Articles of War & sentence him to receive one hundred lashes on his bare back well laid on.
The General approves the sentence and orders it to be put in execution tomorrow.
